               Case 1:17-cr-00610-LGS Document 409 Filed 05/21/19 Page 1 of 1


                      RorHuRN, ScHNptDER, Sorowev e. SrrnN, LLP
                                                   Attorneys at l-aw
                                            100 l-afayette Street, Suite 501
                                               New York, NY 10013


FrnNruH A. Roruv¡,N                                                                        Tel: (212) 571-5500
Jwenv ScuNuorn                                                                             Fax: (212) 571-5507
Ro¡pRr A. Sorownv
DRvrn Srr.RN

R¡cH¡r- Ppruu-o
                                                                          May 21,, 2019

 By ECF
 Hon. Lorna G. Schofield
 United States Dist-rict Judge
 Southern District of New York
 500 Pearl Street
 New     York,       New    York   1-0007

                     Re:    United St.ates v. Hassan                    Muhammad
                            L7 Cr. 610 - 10 LGS )
 Dear Judge Schofield:
           I     attorney for Hassan Muhammad, the defendant in the
                  am th.e
 above-referenceci matter. I write with the consent of the
 governmerrt, by AUSA Jordan Estes, to respectfully request an
 exter,sion of:time tc file the defendant's sentencing submission,
 which is presently rJue today, and fu.rther request that the
 Cefendant'srsentencitrq'date of ,June 11, 2019 remain as
 scheduled.
       The reason for this request is because counsel is waiting
 to receive finaf documents from the defendant that are important
 for final-izing his sentencing submissj-on. We expect to file the
 defendant's sr.ibmission by Friciay, May 24, 20L9, and the
 government hias indtcated that it will file its submissicn by
 Thu;'sday, May '30, 21¿i-? .
           T thank. :¡o.+ fðr your attention to this matter.
                                                                               espectfully submitted,


                                                                           Robert A. Solo ay
 cc: A1l courisel-            (ECrÊ')
